Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 1 of 17




              EXHIBIT
                A
8/18/2020                Case 5:20-cv-00987-OLG     Document 1-1 Filed 08/21/20 Page 2 of 17
                                              public.co.comal.tx.us/CaseDetail.aspx?CaseID=979942

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                             Location : Comal Help

                                                                R                            A
                                                                    C           N . C2020-1194A

 Wesdem, LLC vs. Illinois Tool Works, Inc. d/b/a ITW Evercoat                            §                     Case Type: Civil Case - Other
                                                                                         §                     Date Filed: 07/29/2020
                                                                                         §                      Location: 22nd District Court
                                                                                         §
                                                                                         §


                                                                            P        I

                                                                                                                                Attorneys
 Defendant       Illinois Tool Works, Inc. d/b/a ITW Evercoat


 Plaintiff       Wesdem, LLC                                                                                                    JOSHUA H. SISAM
                                                                                                                                 Retained
                                                                                                                                830-428-0333(W)


                                                                    E            O               C

              OTHER EVENTS AND HEARINGS
 07/29/2020   ORIGINAL PETITION (OCA)
 07/30/2020   Motion
 07/31/2020   CITATION
 07/31/2020   Citation
                 Illinois Tool Works, Inc. d/b/a ITW Evercoat                   Served                07/31/2020
                                                                                Response Due          08/24/2020
 07/31/2020 CITATION RETURNED SERVED


                                                                        F                I



              Plaintiff Wesdem, LLC
              Total Financial Assessment                                                                                                             363.00
              Total Payments and Credits                                                                                                             363.00
              Balance Due as of 08/18/2020                                                                                                             0.00

 07/30/2020 Transaction Assessment                                                                                                                   355.00
 07/30/2020 EFile Electronic Payment -
                                       Receipt # 2020-179565                                         Wesdem, LLC                                    (355.00)
            Texfile
 07/31/2020 Transaction Assessment                                                                                                                     8.00
 07/31/2020 EFile Electronic Payment -
                                       Receipt # 2020-179585                                         Wesdem, LLC                                      (8.00)
            Texfile




public.co.comal.tx.us/CaseDetail.aspx?CaseID=979942                                                                                                      1/1
         Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page
                                                             FILED3 of 17
                                                                       C2020-1194A
                                                                       7/29/2020 1:38 PM
                                                                       Heather N. Kellar
                   C2020-1194A                                         Comal County
                                                                       District Clerk
         CAUSE NO. ___________                        IN THE DISTRICT COURT       OF
                                                                       Accepted By:
                                                      COMEL COUNTY, TEXAS
                                                                       Neelima Akula
WESDEM, LLC,

          PLAINTIFF                                   _____ JUDICIAL DISTRICT COURT
v.

ILLINOIS TOOL WORKS, INC. d/b/a
ITW Evercoat,                                         DEMAND FOR JURY TRIAL

          DEFENDANT



                                PLAINTIFF’S FIRST PETITION
                                    AND JURY DEMAND

TO THE HONORABLE JUDGE OF THE COURT:

         “Plaintiff files his Original Petition and Jury Demand against Defendant, and in support

thereof would show the Court as follows:

                                         NATURE OF THE ACTION

     1. Defendant manufactures a group of auto detailing and cleaning products referred to as

various Auto Magic products.

     2. Plaintiff is an independent distributor of Auto Magic products for Defendant.

     3. As an independent distributor, Plaintiff was not an employee of Defendant, nor did Plaintiff

receive any employee benefits from Defendant.

     4. Likewise, Defendant did not pay any of Plaintiff’s expenses, such as office, travel,

advertising, or staff, for Plaintiff to develop a marketing presence.

     5. Plaintiff was not required to have any sales quotas and operated under an oral contract that

was outside of the Statute of Frauds.

     6. As an independent distributor, Plaintiff has increased its sales volume from approximately

$25,000 per month in October 2018 to over $40,000 per month in June 2020.


Original Petition and Jury Demand                                                       Page 1 of 13
         Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 4 of 17




    7. Defendant wrongfully breached Plaintiff’s contract and is now attempting to appropriate

Plaintiff’s sales through third party marketplaces, such as Amazon, to itself.

    8. Plaintiff commences this action for Breach of Contract, Promissory Estoppel, Unjust

Enrichment, and Tortious Interference with existing and prospective contractual relations.

                     RULE 190.3 DISCOVERY LEVEL NATURE OF THE ACTION

    9. Pursuant to TEX. R. CIV. P. Rule 190.3, Level 2 discovery applies; however, Plaintiff

reserves the right to request a discovery control plan from the Court pursuant to Rule 190.4.

                                RULE 194.1 REQUEST FOR DISCLOSURE

    10. Pursuant to TEX. R. CIV. P. Rule 194.1, Plaintiff requests disclosures from Defendant,

within 30 days of service of this request, the information or material described in Rule 194.2.

                                  RULE 47(C) STATEMENT OF RELIEF

    11. Pursuant to TEX. R. CIV. P. Rule 47(c), Plaintiff seeks monetary relief of more than

$200,000, but less than $1,000,000, including damages of any kind, penalties, costs, expenses, pre-

judgment interest, and attorney fees, as well as non-monetary relief. Plaintiff reserves the right to

amend this statement to conform with the evidence.

                                       JURISDICTION AND VENUE

    12. Pursuant to TEX. R. CIV. P. Rule 47(b), the claims contained herein are within the

jurisdictional limits of this Court.

    13. In accordance with the Texas Civil Practice and Remedies Code § 17.042, this Honorable

Court has jurisdiction over the Defendant. The Defendant conducted business in the State of Texas

and has had sufficient minimum contacts, such that it has purposefully availed itself to the

jurisdiction of this Court.

                                             PARTIES

    14. Named Plaintiff is a Texas Limited Liability Company, with its principal place of business


Original Petition and Jury Demand                                                      Page 2 of 13
        Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 5 of 17




is in Comal County, Texas.

   15. Based upon information and belief, Named Defendant, is a corporation located at 3600

West Lake Avenue, Glenview, IL 60026 and authorized to do business in Texas, which contracted

with Plaintiff in Texas, ships products to Texas, corresponded with Plaintiff in Texas, and sent its

notice of its breach to Plaintiff; all such actions occurred in the State of Texas.

                                   MISNOMER / MISIDENTIFICATION

   16. In the event any party is misnamed or is not included herein, it is Plaintiff’s contention that

such was a “misidentification,” “monomer” and/or such are/were “alter egos” of parties and named

herein. Alternatively, Plaintiff contends that such “corporate veils” should be disregarded in order

to hold such parties properly responsible in the interest of justice.

                                        FACTUAL ALLEGATIONS

   17. Plaintiff incorporates by reference all the allegations contained in this Petition, as if those

allegations were set forth herein verbatim.

   18. On September 5, 2018, Defendant’s authorized representative, Defendant’s Zone Manager

and authorized representative, Skip Wier, traveled to San Marcos, Texas, to meet with Plaintiff’s

owner, Troy Breeden, for the purpose of enticing Plaintiff to become a Distributor of Defendant.

   19. At the time of the meeting, Plaintiff explained it was contemplating the purchase of Texas

Auto Products from Damon Rogers.            Texas Auto Products was an existing distributor of

Defendant’s.

   20. At the time that Plaintiff met with Wier, Amazon represented approximately 50% of all of

Texas Auto Products.

   21. Defendant was aware that Texas Auto Products was selling to/through Amazon.

   22. Plaintiff told Defendant that Plaintiff would only purchase Texas Auto Products (1) if it




Original Petition and Jury Demand                                                       Page 3 of 13
        Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 6 of 17




could become a distributor for Defendant and (2) if it could continue to sell Auto Magic products

through Amazon and other internet-based marketplace companies.

   23. In that meeting, Skip Wier represented to Plaintiff and gave Mr. Breeden assurances that,

if Plaintiff purchased Texas Auto Products and became (or continued to be) a distributor for

Defendant, Plaintiff could continue to sell products through Amazon and other similar companies

for as long as it wanted.

   24. To emphasize this point, Wier told Plaintiff that distributors were the life blood of

Defendant’s business.       He further said that Defendant was committed to supporting the

investments of Plaintiff and its distributors who distributed Defendant’s product line.

   25. Additionally, Wier represented that Defendant would never stop Plaintiff from developing

its markets and that Plaintiff could sell to any customer, including Amazon, especially since

Plaintiff would be spending its time, effort, and expense to develop sales for Defendant.

   26. In that meeting, Wier referred to Defendant and its distributors as one family. Wier assured

Plaintiff that if it joined the Auto Magic family it would be able to reap the rewards of its efforts

and expense.

   27. Skip Wier further represented, warranted, and promised Plaintiff that Defendant would

never convert Plaintiff’s customers or market to itself, nor would it ever interfere with Plaintiff’s

ability to sell Defendant’s products to Plaintiff’s customers.

   28. At that same meeting, Defendant again reassured Plaintiff that it could sell Defendant’s

products (Auto Matic) through marketplace companies, such as Amazon.

   29. Defendant further represented, as an enticement for Plaintiff to become a distributor, that

Defendant would never steal Plaintiff’s markets and/or clients, nor would it hamper Plaintiff’s

future growth through e-commerce marketplaces such as Amazon, if Plaintiff sold to customers




Original Petition and Jury Demand                                                      Page 4 of 13
        Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 7 of 17




through third party e-commerce marketplaces, such as Amazon.

   30. At that meeting, Plaintiff also wanted assurances from Defendant that, if it purchased Texas

Auto Products, it would not be terminated or have imposed sales quotas. Wier again represented

that distributors were the life blood of Defendant’s business and that Plaintiff could be a distributor

for as long as it wanted without any sales quotas or minimum sales volumes.

   31. In reliance on Defendant’s representations, warranties and promises made at that

September 5, 2018, meeting, Plaintiff purchase Texas Auto Products for $250,000 and became a

distributor for Defendant. Plaintiff and Defendant entered into an oral contract for Plaintiff to be

a distributor of Defendant on the terms outlined by Wier and Plaintiff’s owner, Troy Breeden.

   32. As a direct result of Defendant’s representation, warranties, and promises and in

furtherance of its contract, Plaintiff has expended a vast amount of time, effort, expertise, and

expense to sell Defendant’s products.

   33. From approximately October of 2018 to about July of 2020, Plaintiff increased its sales of

Auto Magic from approximately $25,000 per month to approximately $40,000 per month. A

substantial proportion of those sales came through third party e-commerce marketplace entities,

such as Amazon.

   34. On or about, July 10, 2020, (referred to herein as the ”July 2020 notice”) Defendant sent a

notice to Plaintiff informing it of Defendant’s “new Authorized Distributor Program.”

   35. The July 2020 notice further states:

       “ITW Evercoat (Defendant) is implementing several new initiatives designed to
       best position the Auto Magic brand for growth in e-commerce channels. … The
       Policy prohibits sales of Auto Magic products on ANY online marketplace, such as
       Amazon, eBay or Walmart, without out prior written consent.” (Emphasis added)
       Exhibit 1.




Original Petition and Jury Demand                                                        Page 5 of 13
        Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 8 of 17




   36. In reliance on Defendant’s prior promises, that Plaintiff could sell Auto Magic products

through online marketplaces, Plaintiff immediately requested that Defendant grant it consent to

allow Plaintiff to continue to sell through online marketplaces, such as Amazon.

   37. Plaintiff was confident that Defendant’s consent would be given for various reasons,

including, but not limited to: a) the July 2020 notice provided for distributors to request written

consent to sell to online marketplace, such as Amazon, eBay or Walmart; Id. b) Defendant gave

Plaintiff its assurance in September of 2018 that it would never convert Plaintiff’s customers or

Plaintiff’s markets to itself, nor would it ever interfere with Plaintiff’s ability to sell Defendant’s

products through online marketplaces, such as Amazon; c) Defendant’s prior course of dealing

with Plaintiff allowed Plaintiff to sell Auto Magic products through online third party

marketplaces, such as Amazon; and d) Defendant had facilitated the shipments of Auto Magic to

Plaintiff, in the past, at a location that would allow Plaintiff to send the Auto Magic products more

easily to Amazon.

   38. Yet, in spite of its repeated promises and representations, Defendant refused to give

Plaintiff its consent to sell Auto Magic products on ANY online marketplace, such as Amazon,

eBay, or Walmart online marketplaces.

   39. Defendant’s July 2020 notice, together with its subsequent refusal to grant its consent to

allow Plaintiff to sell Auto Matic products through online marketplaces, such as Amazon, was a

breach of Defendant’s representations, warranties and promises.

   40. Defendant’s breach was a direct and proximate cause of Plaintiff’s damages, which

damages will continue to grow unless Defendant consents to allow Plaintiff to continue to sell

through e-commerce marketplace entities, such as Amazon.

   41. Plaintiff seeks damages, for the harm caused by Defendant’s breach of promises,




Original Petition and Jury Demand                                                        Page 6 of 13
          Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 9 of 17




promissory estoppel, unjust enrichment, and tortious interference with existing and prospective

business and contractual relations, and other just legal and equitable remedies afforded by law and

equity.

                                          CAUSES OF ACTION

                                  COUNT I – BREACH OF CONTRACT

   42. Plaintiff incorporates by reference all the allegations contained in this Petition, as if those

allegations were set forth herein verbatim.

   43. Pursuant to TEX. R. CIV. P. Rule 48, this Count is alleged in the alternative to Count II

(Promissory Estoppel), and Count III (Unjust Enrichment). Plaintiff incorporates by reference all

the allegations contained in this Petition, as if those allegations were set forth herein verbatim.

   44. There is a valid, enforceable contract.

   45. Plaintiff is a proper party to bring suit for breach of the contract.

   46. Plaintiff faithfully performed or substantially performed, tendered performance, or was

excused from performing its contractual obligations.

   47. The Defendant breached the contract.

   48. The Defendant’s breach caused Plaintiff’s injury.

                                 COUNT II – PROMISSORY ESTOPPEL

   49. Pursuant to TEX. R. CIV. P. Rule 48, this Count is alleged in the alternative to Count I

(Breach of Contract).     Plaintiff incorporates by reference all the allegations contained in this

Petition, as if those allegations were set forth herein verbatim.

   50. The Defendant made multiple representations, warranties, and promises to Plaintiff. For

example, if Plaintiff purchased the business from Damon Rogers and became a distributor for

Defendant, Plaintiff could continue to sell products through online marketplaces such as Amazon




Original Petition and Jury Demand                                                        Page 7 of 13
        Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 10 of 17




and other similar companies, as Texas Auto Products had been doing.

   51. Defendant further represented, warrantied, and promises that it would never stop Plaintiff

from developing its marketing plan to sell to customers through online marketplaces, such as and

including Amazon.

   52. In reliance of Defendant’s representation, warranties, and promises, Plaintiff invested

substantial amount of money to purchased Texas Auto Products and became a distributor for

Defendant.

   53. Further, in reliance on Defendant’s representation, warranties, and promises Plaintiff spent

an enormous amount of time, effort, and expense selling through online marketplaces, such as

Amazon.

   54. Plaintiff reasonably and substantially relied on those promises to its detriment.

   55. Plaintiff’s reliance was foreseeable by Defendant.

   56. Defendant broke its representation, warranties, and promises.

   57. Defendant is estopped from denying the truth of its representations, warranties, and

promises.

   58. Injustice can be avoided only by enforcing Defendant’s representation, warranties, and

promises.

                                  COUNT III – UNJUST ENRICHMENT

   59. Pursuant to TEX. R. CIV. P. Rule 48, this Count is alleged in the alternative to Count I

(Breach of Contract). Plaintiff incorporates by reference all the allegations contained in this

Petition, as if those allegations were set forth herein verbatim.

   60. Plaintiff spent time, effort, and money to develop its online marketplace business with

Amazon, which greatly increased the sales of Defendant’s products.




Original Petition and Jury Demand                                                     Page 8 of 13
        Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 11 of 17




    61. Based upon information and belief, Defendant intended to benefit from the time, effort,

and money Plaintiff had spent to mature its relationship with Amazon and to market Auto Magic

through online marketplaces that Plaintiff had developed. Those relationships and markets are of

great value to Plaintiff and will be converted by Defendant to itself if Plaintiff is not adequately

compensated for its loss.

    62. Defendant has offered no compensation to Plaintiff for Plaintiff’s online marketplace

business but has rejected Plaintiff’s request to continue to sell through e-commerce marketplace

entities.

    63. Injustice can be avoided only by enforcing the equitable claim of Unjust Enrichment to

prevent Defendant from being unjustly enriched at Plaintiff’s expense.

                               COUNT IV -- TORTIOUS       INTERFERENCE

                           a) INTERFERENCE WITH EXISTING Contract;
                      b) INTERFERENCE WITH BUSINESS RELATIONSHIPS, and
                         c) Interference with Prospective RELATIONSHIPS

    64. Plaintiff incorporates by reference all the allegations contained in this Petition, as if those

allegations were set forth herein verbatim.

    65. Court IV has three separate and distinct causes of actions:

            a. Tortious Interference with Existing Contract

    66. Plaintiff has an existing contract with Amazon to sell Auto Magic products.

    67. Defendant is aware that Plaintiff has a contract with Amazon to sell Auto Magic products.

    68. Defendant sent a notice to Plaintiff that had the effect of demanding that Plaintiff cease and

desist from conducting business with Amazon for the sale of Auto Magic.

    69. Such action by Defendant was with a conscious desire to prevent the relationship between

Plaintiff and Amazon from continuing; and Defendant knew or was reasonably sure that its notice




Original Petition and Jury Demand                                                        Page 9 of 13
       Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 12 of 17




would prevent Plaintiff from continuing to sell through Amazon because Defendant threatened to

prevent Plaintiff from obtaining Defendant’s Auto Magic products to sell through Amazon if it did

not cease to do business with e-commerce marketplace sellers such as Amazon.

   70. Such interference has caused Plaintiff damages and was the proximate cause of Plaintiff’s

damages.

           b. Tortious Interference with Existing Business Relationship

   71. Plaintiff has an existing business relationship with Amazon to sell Auto Magic products.

   72. Defendant is aware that Plaintiff has a business relationship with Amazon to sell Auto

Magic products.

   73. Defendant sent a notice to Plaintiff that had the effect of demanding that Plaintiff cease and

desist from continuing its business relationship with Amazon for the sale of Auto Magic.

   74. Such action by Defendant was with a conscious desire to prevent the relationship between

Plaintiff and Amazon from continuing; and Defendant knew or was reasonably sure that its notice

would prevent Plaintiff from continuing to sell through Amazon because Defendant threatened to

prevent Plaintiff from obtaining Defendant’s Auto Magic products to sell through Amazon if it did

not cease to do business with e-commerce marketplace sellers such as Amazon.

   75. Such interference has caused Plaintiff damages and was the proximate cause of Plaintiff’s

damages.

   76. Such interference has caused Plaintiff damages and was the proximate cause of Plaintiff’s

damages.

           c.   Tortious Interference with Prospective Relationships

   77. Plaintiff has an existing business relationship with Amazon to sell Auto Magic products

and there was a substantial likelihood that the business relationship was prospective and would




Original Petition and Jury Demand                                                     Page 10 of 13
            Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 13 of 17




    continue into the future.

        78. Defendant is aware that Plaintiff has a business relationship with Amazon to sell Auto

    Magic products and desired that Plaintiff no longer continue its business relationship with Amazon

    regarding the sales of Auto Magic products.

        79. Defendant sent a notice to Plaintiff that had the effect of demanding that Plaintiff cease and

    desist from continuing its business relationship with Amazon and any other e-commerce

    marketplace sellers for the sale of Auto Magic. Such notice intended that all future sales

    relationships would cease effective July 27, 2020.

        80. Such action by Defendant was with a conscious desire to stop all future relationships

    between Plaintiff and Amazon from continuing; and Defendant knew, or was reasonably sure, that

    its notice would cause all future relationships to cease and to prevent Plaintiff from continuing to

    sell through e-commerce marketplace sellers as Amazon because, if Plaintiff continued, Defendant

    would prevent Plaintiff from obtaining Defendant’s Auto Magic products

        81. Such interference has caused Plaintiff damages and will continue to cause ongoing injury

    to Plaintiff. As such, the action and future threatened actions by Defendant are the proximate

    cause of Plaintiff’s damages.

        82. Such interference has caused Plaintiff damages and was the proximate cause of Plaintiff’s

    damages.

                                              ATTORNEYS’ FEES

d. Plaintiff is entitled to recover reasonable and necessary attorney fees that are equitable and just

    under TEX. CIV. PRAC. REM CODE § 38(8) because this is a suit for an oral or written contract.

                                               JURY DEMAND

e. Plaintiff hereby requests a trial by jury of all issues of fact in this case and herewith tender the jury




    Original Petition and Jury Demand                                                        Page 11 of 13
              Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 14 of 17




   fee.

                                    RESERVATION OF RIGHT TO AMEND

f. Plaintiff expressly reserves the right to amend this Petition in accordance with the TEXAS RULES

   OF CIVIL PROCEDURE,       or as equity or justice would require.

                                             PRAYER FOR RELIEF

          WHEREFORE, FURTHER, Plaintiff prays that Defendant be cited to appear and answer,

   and that on a final jury trial, the Court:

          1. Award all damages requested by Plaintiff.

          2. Award reasonable and necessary attorneys’ fees;

          3. Award Plaintiff’s its costs;

          4. Award pre-judgment and post-judgment interest as provided by law; and,

          5. Award such other and further relief, both general and special, at law or in equity, to

   which Plaintiff may be justly entitled.



   Dated: July 29, 2020
                                                            Respectfully submitted,
                                                            By: /s/ Joshua H. Sisam
                                                            Joshua H. Sisam, Esq.
                                                              TX No. 24079346
                                                              MN No. 0394786

                                                            Sisam & Associates LLP
                                                              110 Industrial Drive
                                                              Boerne, Texas 78006
                                                            (830) 428-0333 – Office
                                                            (830) 331-1027 – Fax

                                                            ATTORNEY FOR PLAINTIFF




   Original Petition and Jury Demand                                                       Page 12 of 13
       Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 15 of 17




                                CERTIFICATE OF SERVICE

   This is to certify that, pursuant to Rule 21a of the Texas Rules of Civil Procedure, on the 29th

day of July 2020, a copy of the foregoing: Plaintiff’s Original Petition was filed electronically. A

copy was served to all counsel of record via the e-filing notification system of efile.txcourts.gov.

and service of process.



                                                     /s/ Joshua H. Sisam___
                                                     Joshua H. Sisam, Esq.




Original Petition and Jury Demand                                                    Page 13 of 13
Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page 16 of 17




                                                 EXHIBIT 1
Case 5:20-cv-00987-OLG Document 1-1 Filed 08/21/20 Page
                                                    FILED17 of 17
                                                      C2020-1194A
                                                      7/31/2020 4:07 PM
                                                      Heather N. Kellar
                                                      Comal County
                                                      District Clerk
                                                      Accepted By:
                                                      Shawna Frakes
